[Cite as State v. Louis, 2016-Ohio-7596.]


                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                       SCIOTO COUNTY

STATE OF OHIO,                                 :      Case No. 15CA3693

        Plaintiff-Appellee,                    :

        v.                                     :     DECISION AND
                                                     JUDGMENT ENTRY
EDWINA T. LOUIS,                               :
                                                     RELEASED: 10/31/16
        Defendant-Appellant.                   :

                                            APPEARANCES:

David A. Sams, West Jefferson, Ohio, for appellant.

Mark E. Kuhn, Scioto County Prosecuting Attorney, and Jay Willis, Scioto County
Assistant Prosecuting Attorney, Portsmouth, Ohio, for appellee.
Harsha, J.

        {¶1}     After a jury convicted Edwina T. Louis of multiple offenses against her

young grandchildren, the trial court sentenced Louis to four life sentences without

parole, plus a total of 37 additional years, all to be served consecutively.

        {¶2}     Louis asserts that the trial court violated her constitutional right to

confrontation when it admitted a detective’s videotaped interview of two of her

grandchildren. However, the record shows that both grandchildren testified at trial and

were subject to cross-examination. The Confrontation Clause places no constraints on

the use of prior testimonial statements when the declarant appears for cross-

examination at trial. Therefore, the trial court’s admission of the videotaped interviews

did not violate the Confrontation Clause of the United States Constitution. We reject

Louis’s first assignment of error.
Scioto App. No. 15CA3693                                                                   2


       {¶3}   Next, Louis contends that her rape convictions were against the manifest

weight of the evidence because there was a dearth of evidence to establish how Louis

aided and abetted the rapes. The state introduced evidence that Louis roped and

chained her granddaughters to their beds for extensive periods of time and allowed

Sanchez unlimited access to them with the knowledge that he had raped them on

multiple occasions. The evidence showed that Louis was in the house while many of the

rapes were occurring, the house was a small doublewide with no doors on the rooms,

and the granddaughters’ room was directly visible from the kitchen. On at least one

occasion Sanchez announced at the kitchen table his intentions to anally rape one of

the girls as punishment. When the granddaughters first told Louis about the rapes, she

told them it would be their secret. Based on this evidence the jury properly found the

essential elements of the crimes proven beyond a reasonable doubt. Because the jury

did not clearly lose its way or create a manifest miscarriage of justice, we reject Louis’s

second assignment of error.

       {¶4}   We address her remaining assignments of error out of order to facilitate a

logical flow of the analysis. In her fourth assignment of error, Louis contends that her

convictions for child endangering were also against the manifest weight of the evidence.

She claims that there was no evidence of serious physical harm, a requirement for a

second degree felony conviction of the offense. However, the state presented evidence

that the children suffered scars, rope burns and beatings that left bruises and lash

wounds. They were tied up and chained to their beds for weeks. The children were also

deprived of sufficient food for a prolonged period, leaving them very thin and

malnourished. Based on this evidence the jury properly found the essential elements of
Scioto App. No. 15CA3693                                                                   3


the crimes proven beyond a reasonable doubt. Because the jury did not clearly lose its

way or create a manifest miscarriage of justice, we reject Louis’s fourth assignment of

error.

         {¶5}   In her third assignment of error, Louis contends that the verdict forms

were insufficient to allow a conviction for rape and a sentence of life without parole. The

verdict forms supported the four convictions for rape. But the sentence of “life without

parole” on two of the counts was contrary to law because it did not contain the requisite

statutory findings for imposing that sentence, i.e. that she had a prior conviction for rape

of a victim less than 13, she caused the victim serious physical harm, or that the victim

was less than 10. Therefore, we affirm the trial court’s judgment of conviction of rape on

all four counts, but reverse and remand for resentencing on two of the four counts.

         {¶6}   Next, Louis contends that the consecutive terms component of her

sentence is contrary to law. However, the trial court complied with the relevant

sentencing statute by making the requisite findings at the sentencing hearing and

incorporating them in its sentencing entry. And the record supports the trial court's

findings. We reject Louis’s fifth assignment of error.

         {¶7}   Last, Louis contends that consecutive terms for rape and child

endangering were barred because the trial court should have merged those counts.

Although the facts indicate that child endangering and rape can be allied offenses, in

this instance they are crimes of dissimilar import, i.e. they were committed separately,

and/or were committed with separate animus, or the harm resulting from each offense

was separate and identifiable. Therefore, the trial court properly convicted and

sentenced Louis for both offenses. We reject Louis's sixth assignment of error.
Scioto App. No. 15CA3693                                                                   4


                                          I. FACTS

       {¶8}     Regrettably, our task requires a lengthy and graphic recitation of the

sordid facts.

                                       A. Procedural Context

       {¶9}     The state charged Louis with sixteen counts of rape in violation of R.C.

2907.02(A)(1)(b), a first degree felony. Of the sixteen rape counts, six involved a child

under the age of thirteen and ten involved a child under the age of ten. The state also

charged her with three counts of child endangering in violation of R.C. 2919.22(B)(3)

and (E)(3), a second degree felony; three counts of kidnapping in violation of R.C.

2905.01(A)(4), a first degree felony; and one count of tampering with evidence in

violation of R.C. 2921.12(A)(1), a third degree felony. The indictment alleged that the

offenses occurred during periods spanning from August 2011 to March 2014. Louis

entered a plea of not guilty to the charges.

       {¶10} The state filed a motion requesting that the trial testimony of the two

granddaughters be presented through close circuit television pursuant to R.C.

2945.481(C). After an evidentiary hearing on the matter, the trial court granted the

motion on the grounds that the children would be unable to communicate the allegations

of abuse in the presence of Louis due to extreme fear and intimidation, and there was a

substantial likelihood that the children would suffer severe emotional trauma from

testifying in her presence. See R.C. 2945.481(E)(2) and (3).

                                           B. Background

       {¶11} At trial the state presented evidence that Louis lived in a small three-

bedroom house with Bobbi Pack, her daughter, Pack’s four children and Pack’s
Scioto App. No. 15CA3693                                                                    5


boyfriend, Juan Sanchez. Louis described it as two doublewides put together with no

doors on any of the rooms. According to Louis, Sanchez was the father of Pack’s

youngest child, S.S., while Louis’s own estranged husband was the father of Pack’s

three other children, Jm.L, Jn.L, and G.L. The latter three grandchildren are the victims

of Louis’s crimes.

       {¶12} Pack signed a form that purportedly gave Louis power of attorney and

custody of all four grandchildren. Louis used that form to enroll the children in school

and to be identified as the main contact person in charge of their education. For the

2013-2014 school year, Louis removed all three school-aged grandchildren from brick

and mortar schools and placed them in virtual online schools. They were in the second

(G.L.), third (Jn.L.) and fifth (Jm.L) grades. Jm.L testified that Louis placed them with

online schools because Louis was “mad” that teachers were asking about their bruises.

Jn.L testified that she believed they attended online school because Louis was afraid

the children “were going to tell everybody what was going on.” Louis claimed she made

the decision because of bullying, but conceded she had had problems with a school

principal that “extended from part” of the principal’s complaints to Children Services

about marks on Jm.L.’s body.

       {¶13} The criminal investigation began early in 2014. During a morning online

class session, Louis’s nine-year-old grandchild, Jn.L., sent a chat message to her third

grade reading teacher asking the teacher for help because her family was tying her,

G.L., and Jm.L to their beds, beating them, and starving them. She asked her teacher to

call 9-1-1. In response to the teacher’s call, Scioto County Sheriff Deputy Paula Gibson

went to Louis’s house to conduct “a wellbeing check” on the children.
Scioto App. No. 15CA3693                                                                     6


                                           II. Testimony

                                         A. Deputy Gibson

       {¶14} Gibson, who did not have a search warrant, knocked on the trailer.

Sanchez answered the door, said he would wake someone up, and then shut the door.

Deputy Gibson testified she waited outside for approximately four minutes. When no

one returned, she knocked again. No one returned so Gibson pounded on the door with

her fist. Louis answered the door and said that the children were fine. She was reluctant

to allow Gibson inside, but eventually let her in.

       {¶15} Deputy Gibson testified that when she went inside, Sanchez was sitting on

the couch with S.S., the two-year old child. G.L. and Jn.L. were in chairs at the kitchen

table sitting in front of computers. Gibson testified that she could see directly into the

girls’ bedroom from the kitchen and saw Jm.L. leave the bedroom and walk into the

kitchen. The refrigerator, deep freeze, and pantry closet had padlocks on them. Louis,

who had the keys to the various padlocks on a lanyard around her neck, claimed the

multiple padlocks were needed to keep the two-year-old toddler out of things. Gibson

had Louis remove the padlocks and saw that the locked areas were filled with food.

When Gibson asked G.L. what he had to eat for breakfast, G.L. said he had not had

anything. At that, Louis yelled out, “Yes, you have. You ate oatmeal with cinnamon”

and explained that G.L. has ADHD and it affects his memory. Gibson asked Louis if she

could speak to the children alone but Louis said no.

       {¶16} Gibson told Louis she was going to call Scioto County Children’s Services.

Gibson testified that Louis became very agitated and ordered Gibson to leave. Gibson
Scioto App. No. 15CA3693                                                                   7


left, called Children’s Services and returned a few hours later with two Children’s

Services employees.


                        B. Caseworker Mitchell and Nurse Harris

       {¶17} Brittany Mitchell and another case worker from Scioto County Children’s

Services returned with Deputy Gibson. Mitchell testified that she interviewed the three

children. G.L. appeared to be very, very thin and scared. He mumbled and would not

speak, but then he said that he gets to be untied from his bed at night. After this

statement, G.L. acted “freaked out,” stopped talking, and went into the living room.

       {¶18} Mitchell testified she interviewed Jm.L. next and that she also appeared

extremely thin, scared, and had matted hair. Jm.L. constantly checked the bedroom

doorway before answering questions and spoke very softly. In response to Mitchell’s

questions, Jm.L. denied being starved or tied down and explained that the markings on

her neck were from a jump rope she had played with outside.

       {¶19} Mitchell indicated she interviewed Jn.L., who had matted hair, was also

extremely thin, and exhibited similar mannerism as Jm.L. However, Jn.L denied all

allegations of abuse when asked about it by Mitchell.

       {¶20} Mitchell testified she saw the padlocks on the refrigerator, freezer, and

pantry. She inspected the children’s beds and all three bed frames had similar wear and

scratch patterns. The children told Mitchell that the cat and their two-year-old stepsister,

S.S., made the wear patterns and scratches.

       {¶21} Mitchell testified she conferred with her supervisor who determined that

they did not have sufficient cause to seek an emergency removal order at that time.

Mitchell testified that she explained to Louis and the children that Children’s Services
Scioto App. No. 15CA3693                                                                     8


would be working with them through an alternative program. Mitchell advised Louis that

because of the children’s low weight, they should be taken to a doctor for physical

examinations. Mitchell told Louis that she could get Children Services to leave her alone

if she took the children to the doctor. Mitchell testified that, although she did not tell

Louis, she believed a doctor would substantiate her belief that the children were

severely malnourished and provide evidence to support an emergency removal.

       {¶22} According to the medical records introduced at trial, Louis took the

children to the doctor. James Harris, the nurse practitioner who attended to the

children, testified that Louis refused to allow the nurse to remove clothing to look at the

children’s bodies or perform a physical exam. Harris testified that Louis told the nurse

the children were only to be weighed. The medical reports showed that G.L. had lost

two pounds since his last exam two years ago and was below the 5th percentile for

weight. Similarly, Jn.L. had lost three pounds since her last exam two years ago and

was in the 10th percentile for weight. Jm.L. was in the 10th percentile for weight. (Ex 21).

No medical cause could be found for the children’s notable weight loss.

       {¶23} Mitchell indicated after she got the medical reports from the physician, she

obtained an emergency order from the Scioto County Juvenile Court to remove the

children. She went back to Louis’s house the following day, and removed the children.

Mitchell testified that as they were leaving, Louis told the children, “You don’t have to

show them your bodies. That’s your right as a child.” Mitchell testified that while she was

transporting them, the children told her that things were getting better and over the

weekend Louis had hired a taxi and taken them all to a restaurant where they could eat
Scioto App. No. 15CA3693                                                                   9


all they wanted because they had been good and not talked to Mitchell and the other

case worker.

        {¶24} Mitchell indicated the children were placed in foster care and she visited

them two days later on February 7th. Mitchell testified that during the course of the visit,

she discovered deep indentation marks on the bodies of Jm.L. and Jn.L. After

repeatedly reassuring the children that she would not tell Louis anything they told her,

the children described being tied down to their beds with a rope in a five-point harness

method – over shoulders, around stomach, up between the legs, and back up to the

center of the body. Mitchell testified that the children told her they were only unbound to

do their schoolwork. Mitchell contacted Scioto County Sheriff’s Office Detective Jodi

Conkel, who asked Mitchell to bring the children in for interviews the following Monday

morning.

                                       C. Detective Conkel

        {¶25} Detective Conkel testified she recorded her interviews with the children. In

those interviews, which the state played for the jury, Jn.L stated that Louis and Sanchez

have been hurting her; that they tie all three of the children up to their beds with chains

and ropes all day and do not feed them. Jn.L. said Louis told the children not to tell

anyone or Louis would kill them. During the interview Jn.L. stated that Louis makes a

belt wet, makes them take their clothes off and get on the deep freezer and then hits

them with the wet belt. Louis tells them the more they cry, the more she will keep hitting

them.

        {¶26} The videotaped interviews also included Jm.L., who stated that Louis had

been hurting her. With no prompting from Conkel, Jm.L. blurted out that Sanchez had
Scioto App. No. 15CA3693                                                                  10


been raping her and Jn.L. and that she, Jn.L. and G.L. had told Louis about it and she

“blew it off.” In the interview Jm.L. described Sanchez’s ejaculation and stated that

Louis told her she could be pregnant. Jm.L. told Conkel that Sanchez penatrated her

with his finger and penis in her private parts, that she told Louis about it, and told Louis

that it had been going on since the family had lived in the Virgin Islands. When Conkel

asked Jm.L. if she knew the difference between a truth and a lie, Jm.L. said she could

prove Sanchez had raped her because Louis had looked at her private parts afterwards

and said that her “cherry’s popped.” Jm.L. also told Conkel that, while doing school work

at the kitchen table, Sanchez told Jm.L. that he would “F-U-C-K you in the butt” if she

did not get her school work completed correctly. Jm.L. told Conkel that Sanchez had

raped both her and Jn.L. vaginally and anally multiple times and that both she and Jn.L.

told Louis, but her only response was, “if he does it again just bite his nuts.”

       {¶27} During the interview Conkel asked Jm.L. what had caused the markings

on her back. Jm.L. described how Louis tied her up so tightly with ropes in a harness

style that when she woke up the next day, she was swollen like “a monster” and could

not move. Jm.L. had to have Jn.L. pull down her pants to use the toilet and to hand her

toilet paper because Jm.L. was so stiff and swollen that she could not reach around to

do those things herself. Jm.L. said that Louis would tie her up to her bed to prevent her

from getting food and sometimes make Pack tie her up. Jm.L. described how she, Jn.L.

and G.L. were told to strip down naked and then beaten by Louis with belts and a

wooden two-by-four, and that Louis broke a red broom stick beating Jm.L. with it.

Conkel testified that she took photographs of the scarring and rope burn marks on

Jm.L.’s and G.L.’s bodies.
Scioto App. No. 15CA3693                                                                 11


       {¶28} During the interview Jm.L. also described how Sanchez quickly cut her

ropes off of her when Deputy Gibson came to the house for the wellbeing check, and

after Gibson left, her family took off the chains from the children’s beds.

       {¶29} After Conkel concluded her interview with Jm.L., she spoke a second time

with Jn.L., because Jn.L. had not initially reported being sexual abused. During the

second interview, which was also played for the jury, Jn.L. told Conkel that Sanchez

had vaginally and anally raped her and described white stuff coming out of Sanchez’s

penis. Jn.L. told Conkel she had witnessed Sanchez raping Jm.L. and Sanchez had

been raping them since they lived in the Virgin Islands. Jn.L. said that she told both her

mother and Louis about the rapes and that her mother was trying to help, but Louis was

not.

       {¶30} Conkel testified that the next day she obtained a search warrant for

Louis’s house and found a plastic bag with three long chains inside another plastic bag

in the garbage can at the back of the house. Bedding taken from the children’s beds

were infested with bedbugs. Conkel testified that Louis, Pack, and Sanchez were taken

into custody.

       {¶31} Louis waived her Miranda rights and voluntarily agreed to an interview

with Conkel. The state played the videotape of that interview for the jury. During the

interview, Louis stated that she was aware of the rope burns but the children told her

they were from playing cops and robbers. Louis also admitted to Conkel that Jm.L. and

Jn.L. told her that they had been raped by Sanchez and that she had visually inspected

Jm.L.’s vaginal area about three months earlier. However, Louis contended she could

not really determine anything from the visual inspection of Jm.L. Louis claimed she had
Scioto App. No. 15CA3693                                                                  12


very little recollection about the details of that conversation but vaguely recalled that the

children were able to describe specific details about the “cracked” appearance of

Sanchez’s penis, who was a diabetic.

       {¶32} During the interview Louis told Conkel that she did not report the rapes to

the police because, “my grandkids have a bad habit of lying.” Louis told Conkel that she

and Pack met Sanchez when living in the Virgin Island. Louis stated that she had no

fear of Sanchez and she left Sanchez alone with her grandchildren whenever she went

to the store. Louis denied tying up her grandchildren and denied that she ever saw them

tied up or in chains, and she claimed she fed them whenever they were hungry. Even

though initially in the interview Louis claimed she did not believe her granddaughters’

rape allegations, later as the interview progressed, she admitted she had little doubt in

her mind that Sanchez was raping them and she was planning to eventually report the

rapes to the police.

                                    D. The Victims’ Testimony

                                             (1) Jm.L.

       {¶33} Jm.L. testified that she is twelve years old and was nine years old when

she moved from the Virgin Islands to Portsmouth. She testified that Louis would whip

her and the other grandchildren with leather belts, the wooden two-by-four bed slats

from their bed frames, tree switches, and spatulas, make them stay in their beds all day,

withhold food, and make them stand with their hands out holding cans or books in their

hands. If they dropped the cans, they were whipped with belts. Jm.L. testified that Louis

would also hit them in the face. Louis hit her grandson G.L. so hard in the face with her

fist that it knocked his tooth out; and Louis hit Jm.L. so hard on the face the impact
Scioto App. No. 15CA3693                                                                     13


knocked Jm.L. to the ground. Jm.L. testified that Louis carries oxygen around; Louis told

Jm.L. that she uses it while she beats them so that she can “have breath longer where

she can whoop us longer.”

       {¶34} Jm.L. testified consistent with her videotaped interview that Louis tied her,

Jn.L. and G.L. with ropes and then chained them with padlocks to their beds, they were

fed very little and all the food in the house was kept padlocked up with the keys to the

padlocks around Louis’s neck. Jm.L. said Sanchez and Louis hid the ropes and chains

when the police and Children’s Services came. She testified that after Gibson left, Louis

told the grandchildren to lie about their injuries, and to say they were eating and were

not hungry. Louis told them if they lied, she would take them out to eat, but if they told

the truth, no one would believe them and they would be dead before anyone would

come back for them.

       {¶35} Jm.L. testified that Sanchez had put his hands and penis in her vagina,

rectum, and mouth almost every day and had been doing this since he lived with them

in the Virgin Islands. Jm.L. saw him do those same things to her sister, Jn.L., and both

of them had told Louis about it in November 2013. Jm.L. said sometimes the rapes

would occur when Louis was home and sometimes when she was not.

       {¶36} On cross examination Jm.L. testified that she had repeatedly told Louis

about the rapes and Louis got mad at Sanchez, but said that “she was going to keep it a

secret between [Jm.L., Louis, Jn.L., G.L., and Pack].” Jm.L. also testified that the belt

beatings left bruises and cuts on her skin. Jm.L. testified that she was chained to her

bed all day for weeks at a time and only let up to do schoolwork or use the bathroom.

Jm.L. also testified that as part of the standing up punishment, if they could no longer
Scioto App. No. 15CA3693                                                                   14


stand up and were caught sitting, Louis would lay them over her lap and burn their

bottoms with a lighter so that they could not sit down. Jm.L. said this burn punishment

occurred while in the Virgin Islands.

                                             (2) Jn.L.

       {¶37} Jn.L. testified that she is ten years old and was seven when she moved

from the Virgin Islands to Portsmouth. Jn.L. also testified about the beatings, restraints

with ropes and chains, and about Louis making her stand with her arms out to her sides

holding cans for long periods of time. Jn.L. testified that they were not able to eat very

often and occasionally if the necklace with the keys were left on a counter and everyone

was asleep, they would sneak the key and unlock the food. However, they would get

caught and beaten. Jn.L. also confirmed that when the police arrived for the wellbeing

check, Sanchez ran around unlocking and cutting Jm.L. and G.L. from their chains and

ropes. Jn.L. testified she was scared to tell the truth to Gibson or Mitchell because

Louis had threatened to beat them if they talked. Jn.L. also stated that Louis used

oxygen when she beat the grandchildren and that Louis had told them she used the

oxygen so “she could have more energy to do it.”

       {¶38} Jn.L. testified that Sanchez had raped her vaginally, anally and orally

almost every day and that Louis would be in the living room all the time it was going on.

Jn.L. said that one time after Jn.L. told Louis about the rape, Louis visually inspected

Jn.L.’s vaginal area and told her that nothing was wrong. Jn.L. also testified that Louis

made her get naked, get on the deep freezer and beat her with a belt for punishment.

                                             E. Louis
Scioto App. No. 15CA3693                                                                15


       {¶39} At trial Louis took the stand and testified in her defense. Louis contended

that she fed her grandchildren “all the time.” Louis denied ever tying up her

grandchildren with ropes and chains and claims she never saw anyone else do it either.

Louis also repeatedly testified that the rope burns on her grandchildren were from them

playing. Louis had no idea how the chains got into the trash. Louis stated that her

granddaughters had told her in November 2013 that Sanchez was raping them, but she

“failed” them and did not contact the authorities. Louis denied having any knowledge of

the repeated rapes going on in her house, even though she testified that her house was

small and there were no doors on the rooms.

       {¶40} On cross-examination Louis acknowledged that she paid the rent on the

house, repeatedly denied that Sanchez lived with them and insisted that Sanchez did

not move with them when they left the Virgin Islands. Louis also testified she never hit

G.L. so hard that he lost a tooth and that Jm.L. was lying. And, Louis claimed that

Conkel, Mitchell and Gibson were lying when they described her behavior during the

wellbeing check and search of her house. Louis also claimed that the nurse was lying

about the grandchildren being malnourished.

       {¶41} Louis admitted that she made her grandchildren stand for periods of time

with their hands extended out, but she denied giving them cans to hold or beating them

with a wet belt when they fell. In her police interview Louis had stated she was not afraid

of Sanchez and allowed him to be alone with her grandchildren. However, at trial Louis

testified inconsistently and claimed instead to be terrified of Sanchez, to have watched

him carefully, and that she would not let him out of the front room.

                                       F. Other Testimony
Scioto App. No. 15CA3693                                                                  16


       {¶42} Several of Louis’s relatives testified that neither Louis, Sanchez or Pack

were employed and that Sanchez had moved to Portsmouth with Louis from the Virgin

Islands. Contrary to her version, several of Louis’s relatives testified that Sanchez lived

with Louis and was with her when they arrived from the Virgin Islands. An aunt testified

that in January 2014 – after the granddaughters had reported the rapes to Louis – she

drove Louis to get groceries and witnessed Sanchez being left behind with the

grandchildren.

                                         III. Guilty Verdict

       {¶43} The jury returned a verdict finding Louis guilty of four counts of rape,

three counts of endangering children, and one count each of kidnapping and tampering

with evidence. The trial court sentenced Louis and she appealed.

                             IV. ASSIGNMENTS OF ERROR

       {¶44} Louis assigns the following errors for our review:

       I. THE CONFRONTATION CLAUSE OF THE SIXTH AMENDMENT WAS
       VIOLATED BY THE ADMISSION OF A TAPE-RECORDED INTERVIEW
       OF THE CHILD VICTIMS BY A LAW ENFORCEMENT DETECTIVE.

       II. THE CONVICTIONS FOR COMPLICITY TO RAPE UNDER R.C.
       2907.02(A)(1)(b) AND 2923.03(A)(1-4) WERE AGAINST THE MANIFEST
       WEIGHT OF THE EVIDENCE.

       III. THE VERDICT FORMS WERE INSUFFICIENT UNDER R.C. 2945.75
       TO ALLOW A CONVICTION AND SENTENCE OF LIFE WITHOUT
       PAROLE FOR RAPE UNDER R.C. 2907.02(A)(1)(b).

       IV. THE CONVICTIONS FOR CHILD ENDANGERING AS FELONIES OF
       THE SECOND DEGREE WERE AGAINST THE MANIFEST WEIGHT OF
       THE EVIDENCE.

       V. CONSECUTIVE TERMS WERE BARRED UNDER R.C. 2929.14(C)(4).

       VI. CONSECUTIVE TERMS FOR RAPE AND CHILD ENDANGERING
       WERE BARRED UNDER R.C. 2941.25.
Scioto App. No. 15CA3693                                                                   17



                             V. RIGHT TO CONFRONTATION

       {¶45} Louis’s first assignment of error asserts that because the primary purpose

of the detective’s interviews was testimonial in nature, rather than for diagnostic medical

purposes, the trial court violated her constitutional right to confrontation when it admitted

the videotaped interviews of two of her grandchildren. She argues that although the

grandchildren testified at trial, their trial testimony did not contain as many details as the

videotaped interview did; as a result the interviews essentially “supplanted the trial

testimony”.

                                   A. Standard of Review

       {¶46} At trial Louis objected to the introduction of the videotaped interviews on

the ground that they were inadmissible hearsay. She did not raise any objections based

on the Sixth Amendment Confrontation Clause. The trial court ruled that the interviews

were not hearsay under Evid.R. 801(D)(1)(b), which allows the admission of prior

consistent statements that are offered to rebut an express or implied charge of recent

fabrication. However, on appeal Louis does not designate the trial court’s evidentiary

ruling under Evid.R. 801(D)(1)(b) as an assignment of error. Instead, her assignment of

error challenges the admission of the interviews on the ground that it violated her Sixth

Amendment right to confrontation. Therefore, we do not review the trial court’s

evidentiary ruling for compliance with the Ohio Rules of Evidence. Instead we determine

whether the admission of the interviews violated Louis’s Sixth Amendment right to

confrontation using a plain error analysis.

       {¶47} Appellate courts take notice of plain error “with the utmost caution, under

exceptional circumstances and only to prevent a manifest miscarriage of justice.” State
Scioto App. No. 15CA3693                                                                   18


v. Long, 53 Ohio St. 2d 91, 372 N.E.2d 804 (1978), paragraph three of the syllabus;

State v. Neal, 4th Dist. Hocking No. 15CA1, 2016-Ohio-64, ¶ 36, appeal not allowed,

145 Ohio St. 3d 1471, 2016-Ohio-3028, 49 N.E.3d 1314 (2016); State v. Bethel, 4th Dist.

Jackson No. 13CA11, 2014-Ohio-3861, ¶ 7. To prevail, Louis “must show that an error

occurred, that the error was plain, and that but for the error, the outcome of the trial

clearly would have been otherwise.” State v. Mammone, 139 Ohio St. 3d 467, 2014-

Ohio-1942, 13 N.E.3d 1051, ¶ 69. The defendant bears the burden of proof on the

issue. See State v. Cooper, 170 Ohio App. 3d 418, 2007-Ohio-1186, 867 N.E.2d 493, ¶

31 (4th Dist.) (“The defendant carries the burden to establish the existence of plain

error, unlike the situation in a claim of harmless error, where the burden lies with the

state”).

                             B. Confrontation Clause Analysis

       {¶48} “The Sixth Amendment's Confrontation Clause provides, ‘In all criminal

prosecutions, the accused shall enjoy the right * * * to be confronted with the witnesses

against him * * *.’ ” State v. Maxwell, 139 Ohio St. 3d 12, 2014-Ohio-1019, 9 N.E.3d
930, ¶ 34. The Confrontation Clause of the Sixth Amendment is made applicable to the

states by the Fourteenth Amendment. State v. Issa, 93 Ohio St. 3d 49, 752 N.E.2d 904,

fn. 4 (2001). Consequently, this constitutional right applies to both federal and state

prosecutions.

       {¶49} The United States Supreme Court has interpreted the Sixth Amendment

right to confrontation to prohibit the admission of an out-of-court “testimonial” statement

of a witness who does not appear at trial, unless the witness is unavailable and the

defendant has had a prior opportunity to cross-examine the witness. See Maxwell at ¶
Scioto App. No. 15CA3693                                                                     19


34, citing Crawford v. Washington, 541 U.S. 36, 53–54, 124 S. Ct. 1354, 158 L. Ed. 2d
177 (2004). Crawford did not define the word “testimonial”, but stated generally that the

core class of statements implicated by the Confrontation Clause includes statements “

‘made under circumstances which would lead an objective witness reasonably to

believe that the statement would be available for use at a later trial.’ ” Crawford at 52,

quoting the amicus brief of the National Association of Criminal Defense Lawyers.

       {¶50} The state argues that the Confrontation Clause is not implicated because:

(1) both grandchildren testified at trial and were subject to cross-examination and (2) the

statements made during the interviews were not “testimonial” – the primary purpose of

the interviews was not to create an out-of-court substitute for trial testimony, but to

enable the authorities to respond to an ongoing emergency.

       {¶51} We need not determine whether the statements are “testimonial” because

even if they are, they do not offend the Confrontation Clause. The Court in Crawford

was explicit: “when the declarant appears for cross-examination at trial, the

Confrontation Clause places no constraints at all on the use of his prior testimonial

statements.” Id. at fn. 9, citing California v. Green (1970), 399 U.S. 149, 162, 90 S. Ct.
1930, 26 L. Ed. 2d 489 (1970); State v. Arnold, ___ Ohio St.3d. ___, 2016-Ohio-1595,

___N.E.3d___, ¶ 66. Both of the grandchildren interviewed on videotape also testified at

trial and were subject to cross-examination. The record reflects that defense counsel

cross-examined them about the statements they made in their interviews.

Consequently, we find no constitutional error, plain or otherwise, in the court's decision

to admit the interviews. See State v. Knauff, 4th Dist. Adams No. 10CA900, 2011-Ohio-

2725, ¶ 43. We overrule Louis’s first assignment of error.
Scioto App. No. 15CA3693                                                                      20


                  VI. Convictions for Complicity to Rape and Child Endangering

       {¶52} Louis’s second and fourth assignments of error assert that the convictions

for rape, which were based on complicity to rape under R.C. 2907.02(A)(1)(b) and R.C.

2923.03 (A)(1) – (4), and her convictions for child endangering were against the

manifest weight of the evidence. On her complicity conviction, Louis argues the victims

“did not detail how appellant acted to further the sexual abuse.” On her child

endangering conviction, Louis argues that there was “not enough” evidence of “serious

physical harm” to support a second degree felony conviction, but concedes that there

was sufficient evidence to support a conviction of a lesser degree felony of child

endangering. Specifically, Louis contends that “aside from sexual abuse and the broken

tooth of the young boy, the physical harm caused by the beatings and constraints of the

girls did not rise to a level of serious physical harm under R.C. 2901.01(A)(5).”


                              A. Manifest Weight of the Evidence

       {¶53} In determining whether a criminal conviction is against the manifest weight

of the evidence, an appellate court must review the entire record, weigh the evidence

and all reasonable inferences, consider the credibility of witnesses, and determine

whether, in resolving conflicts in the evidence, the trier of fact clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed.

State v. Thompkins, 78 Ohio St. 3d 380, 387, 678 N.E.2d 541 (1997); State v. Hunter,

131 Ohio St. 3d 67, 2011-Ohio-6524, 960 N.E.2d 955, ¶ 119; State v. Wade, 4th Dist.

Ross No. 14CA3435, 2015-Ohio-997, ¶ 29.

                                     1. Complicity to Rape
Scioto App. No. 15CA3693                                                                    21


       {¶54} To be guilty of rape Louis had to have aided or abetted Sanchez in

committing the rapes. “[T]o support a conviction for complicity by aiding and abetting

pursuant to R.C. 2923.03(A)(2), the evidence must show that the defendant supported,

assisted, encouraged, cooperated with, advised, or incited the principal in the

commission of the crime, and that the defendant shared the criminal intent of the

principal. Such intent may be inferred from the circumstances surrounding the crime.”

State v. Johnson, 93 Ohio St. 3d 240, 245, 2001-Ohio-1336, 754 N.E.2d 796 (2001),

quoting State v. Pruett, 28 Ohio App. 2d 29, 34, 273 N.E.2d 884 (4th Dist.1971).

“[P]articipation in criminal intent may be inferred from presence, companionship and

conduct before and after the offense is committed.” Id. However, “ ‘the mere presence of

an accused at the scene of a crime is not sufficient to prove, in and of itself, that the

accused was an aider and abettor.’ ” Id. at 243, quoting State v. Widner, 69 Ohio St. 2d
267, 269, 431 N.E.2d 1025 (1982). “This rule is to protect innocent bystanders who

have no connection to the crime other than simply being present at the time of its

commission.” Id.; State v. Pickett, 4th Dist. Athens No. 15CA13, 2016-Ohio-4593, ¶ 32.

       {¶55} The state presented evidence that Louis knew Sanchez was repeatedly

raping Jm.L. and Jn.L. because both girls testified that they repeatedly told Louis about

his crimes. Jm.L. testified that she told Louis in November 2013 and “we said it a lot and

my grandma never did nothing.” Louis provided Sanchez with a place to carry out the

rapes, tied and chained Sanchez’s victims, and provide Sanchez with unlimited

continuous access to the victims. She was present in the home while the rapes were

occurring, only yards away in a room with no doors.
Scioto App. No. 15CA3693                                                                   22


       {¶56} We find that in weighing the evidence and all reasonable inferences and

considering the credibility of witnesses, the jury did not clearly lose its way when it found

Louis had supported and assisted Sanchez in the rapes. Nor did it lose its way when it

found Louis had shared Sanchez’s criminal intent by inference from her presence,

companionship and conduct before, during and after the rapes. Louis was far from

being just an innocent bystander in the wrong place at the wrong time. We overrule

Louis’s second assignment of error.

                                    2. Child Endangering

       {¶57} R.C. 2919.22(B)(3) requires that the corporal punishment or physical

restraints create “a substantial risk of serious physical harm to the child.” Under R.C.

2919.22(E)(3), the offense is a second degree felony “if the violation results in serious

physical harm to the child involved.” R.C. 2901.01(A)(5) provides: “Serious physical

harm to persons” means any of the following: (a) Any mental illness or condition of such

gravity as would normally require hospitalization or prolonged psychiatric treatment; (b)

Any physical harm that carries a substantial risk of death; (c) Any physical harm that

involves some permanent incapacity, whether partial or total, or that involves some

temporary, substantial incapacity; (d) Any physical harm that involves some permanent

disfigurement or that involves some temporary, serious disfigurement; (e) Any physical

harm that involves acute pain of such duration as to result in substantial suffering or that

involves any degree of prolonged or intractable pain.

       {¶58} The record showed that all three children were tied so tightly with ropes

around their necks, midsection, and back that they suffered scarring and rope burns.

Jm.L. was so tightly bound at times that she suffered severe swelling to the point where
Scioto App. No. 15CA3693                                                                23


she needed assistance to use the bathroom. Additionally, the children were tied and

chained to their beds continuously for weeks at a time and were only untied to attend

online school or use the bathroom. There was also evidence that Louis ordered the

children to strip naked and then beat them repeatedly with a wet leather belt until their

skin was bruised and cut. The children were severely malnourished, weighting less in

2014 than they did in 2012.

       {¶59} Louis acknowledges there was evidence of serious physical harm when

she argues “aside from and the broken tooth of the young boy”, there was no evidence

of serious physical harm. In reviewing the record for evidence of serious physical harm,

we do not “set aside” the evidence that Louis beat her young grandson so hard with her

fist that she knocked his tooth out or that she punched her granddaughter so hard, it

knocked her to the ground, or that the beatings were so physically demanding on Louis

that she stopped and recharged with oxygen so she could continue.

       {¶60} In weighing this evidence the jury did not clearly lose its way when it found

that the children suffered serious physical harm. The scarring and skin burns from the

restraints constituted both permanent disfigurement and temporary, serious

disfigurement. The beatings the children suffered involved acute pain and substantial

suffering. The inhumane physical restraints placed on the children involved prolonged

pain. Persistent food deprivation that results in prolonged malnourishment is a physical

harm that involves a degree of prolonged pain. We overrule Louis’s fourth assignment

of error.

                                  VII. The Form of the Verdicts
Scioto App. No. 15CA3693                                                                  24


       {¶61} For her third assignment of error Louis contends that the form of the

verdicts does not allow a conviction and sentence of life without parole for rape under

R.C. 2907.02(A)(1)(b). This assignment of error involves two issues: (1) did the rape

verdict forms properly state the degree of the offense as required by R.C. 2945.75 and

(2) are the rape sentences within the statutory range for the offense set forth on the

verdict forms, i.e. are the rape sentences contrary to law.

                       A. Verdict Forms Support Guilty Verdicts of Rape

                                      1. Standard of Review

       {¶62} Louis failed to object to the verdict forms and therefore has forfeited all but

plain error. State v. Eafford, 132 Ohio St. 3d 159, 2012-Ohio-2224, 970 N.E.2d 891, ¶

11. The Supreme Court of Ohio has recognized error, even in the absence of an

objection at trial, when a verdict form fails to comply with R.C. 2945.75(A)(2). See

Portsmouth v. Wrage, 4th Dist. Scioto No. 08CA3237, 2009-Ohio-3390, ¶ 42, citing

State v. Pelfrey, 112 Ohio St. 3d 422, 2007–Ohio–256, 860 N.E.2d 735.

                                  2. Analysis of Verdict Forms

       {¶63} Louis argues R.C. 2945.75 requires that factors enhancing a sentence

beyond “a normal statutory range” must be included in the verdict form. She contends

that, although the verdict forms stated the victims’ young ages, there were no

aggravating factors that would have determined the applicable range for sentencing

under the rape sentencing statute, R.C. 2971.03.

       {¶64} Four rape verdict forms are at issue: Two for the grandchild who was

under the age of thirteen but older than ten (Counts 7 and 8), and two for the grandchild

who was under the age of ten (Counts 15 and 16). The verdict forms for Counts 7 and 8
Scioto App. No. 15CA3693                                                                                   25


read, “We the jury * * * find beyond a reasonable doubt, the defendant, Edwina Louis,

Guilty of Count 7 [/Count 8] of the indictment, Rape, a violation of Ohio Revised Code

Section 2907.02(A)(1)(b), an unclassified felony involving a child under thirteen years of

age.”1 The verdict forms for Counts 15 and 16 were similarly worded except for the age,

which stated “involving a child under ten years of age.” The verdict forms did not state

any other factors such as prior convictions, use of force or threat of force, or serious

physical harm to the victims that would enhance the sentence range under R.C.

2971.03.

        {¶65} R.C. 2945.75(A)(2) states:

        (A) When the presence of one or more additional elements makes an
        offense one of more serious degree:
                          *                      *                    *
        (2) A guilty verdict shall state either the degree of the offense of which the
        offender is found guilty, or that such additional element or elements are
        present. Otherwise, a guilty verdict constitutes a finding of guilty of the
        least degree of the offense charged.


        {¶66} Louis was convicted of rape under R.C. 2907.02(A)(1)(b), a first degree

felony, which states:

        (A)(1) No person shall engage in sexual conduct with another who is not
        the spouse of the offender or who is the spouse of the offender but is
        living separate and apart from the offender, when any of the following
        applies:
                      *                    *                    *
         (b) The other person is less than thirteen years of age, whether or not the
        offender knows the age of the other person.
                      *                    *                    *

        (B) Whoever violates this section is guilty of rape, a felony of the first degree. * * *
        Except as otherwise provided in this division, * * *, an offender under division


1The verdict forms identified rape, which is classified as a first degree felony, as an unclassified felony.
Defendant does not designate this as an error and we do not consider it in our analysis.
Scioto App. No. 15CA3693                                                                     26


       (A)(1)(b) of this section shall be sentenced to a prison term or term of life
       imprisonment pursuant to section 2971.03 of the Revised Code.


       {¶67} R.C. 2907.02 does not contain multiple degrees of rape offenses; any

violation of the section is a felony of the first degree. Therefore, R.C. 2945.75(A)(2) is

not applicable because it only applies when the presence of one or more additional

elements makes an offense one of a more serious degree. Here, the jury found Louis

guilty of four counts of rape in violation of R.C. 2907.02(A)(1)(b). Under R.C.

2907.02(B), a violation of section (A)(1)(b) can result only in a first-degree felony

conviction. Because there are no aggravating elements necessary to enhance the

degree of the offense charged, R.C. 2945.75(A)(2) does not apply and the jury's verdict

forms were sufficient to convict Louis of first-degree felony rapes on Counts 7, 8, 15,

and 16. See State v. Jones, 4th Dist. Adams No. 13CA960, 2013-Ohio-5889, ¶ 2, 12.

We overrule this part of her third assignment of error.

                  B. Statutory Sentencing Range for Rape Convictions

       {¶68} In the second part of her third assignment of error, Louis contends that the

verdict forms were insufficient under R.C. 2945.75 to allow a sentence of life without

parole for rape under R.C. 2907.02(A)(1)(b). Because R.C. 2945.75 does not address

the range of sentencing, we interpret Louis’s argument to be that the sentence of life

without parole exceeded the statutory range allowed for rape under R.C.

2907.02(A)(1)(b) (rape convictions where the victim is under the age of thirteen).


                                  1. Standard of Review

       {¶69} When reviewing felony sentences we apply the standard of review set

forth in R.C. 2953.08(G)(2). See State v. Brewer, 2014-Ohio-1903, 11 N.E.3d 317, ¶ 33
Scioto App. No. 15CA3693                                                                  27


(4th Dist.) (“we join the growing number of appellate districts that have abandoned the

Kalish plurality's second-step abuse-of-discretion standard of review; when the General

Assembly reenacted R.C. 2953.08(G)(2), it expressly stated that ‘[t]he appellate court's

standard of review is not whether the sentencing court abused its discretion’ ”). R.C.

2953.08(G)(2) specifies that an appellate court may increase, reduce, modify, or vacate

and remand a challenged felony sentence if the court clearly and convincingly finds that

“the record does not support the sentencing court's findings” under the specified

statutory provisions or “the sentence is otherwise contrary to law.” See State v. Neal,

4th Dist. Hocking No. 15CA1, 2016-Ohio-64, ¶ 55, appeal not allowed, 145 Ohio St. 3d
1471, 2016-Ohio-3028, 49 N.E.3d 1314 (2016). Again, as with the verdict forms, Louis

failed to object at her sentencing hearing and therefore has forfeited all but plain error.

                  2. Legal Analysis of the Life without Parole Sentences

       {¶70} The range of sentences that may be imposed for a rape conviction under

R.C. 2907.02(A)(1)(b) are set forth in R.C. 2907.02(B) and R.C. 2971.03. Under R.C.

2907.02(B) the court may impose a sentence of life without parole if the victim is less

than ten years of age; no additional factors need to exist:

       Except as otherwise provided in this division, * * * an offender under division
       (A)(1)(b) of this section shall be sentenced to a prison term or term of life
       imprisonment pursuant to [R.C. 2971.03]. * * * if the victim under division (A)(1)(b)
       of this section is less than ten years of age, in lieu of sentencing the offender to a
       prison term or term of life imprisonment pursuant to [R.C. 2971.03], the court may
       impose upon the offender a term of life without parole. If the court imposes a term
       of life without parole pursuant to this division, [R.C. 2971.03(F)] applies, and the
       offender automatically is classified a tier III sex offender/child-victim offender, as
       described in that division. (Emphasis added.)

       {¶71} One of the two grandchildren Louis raped was less than ten years of age.

The verdict forms for the two counts of rape involving this young victim (Counts 15 and
Scioto App. No. 15CA3693                                                                   28


16) each read, “We the jury, having been duly impaneled find beyond a reasonable

doubt, the defendant, Edwina Louis, Guilty of Count * * * [15 and 16] of the Indictment,

Rape, a violation of Ohio Revised Code Section 2907.02(A)(1)(b), an unclassified felony

involving a child under ten years of age.” The verdict form did not specify the degree of

the offense, but the statute categorizes it as a first degree felony. Factors, such as the

young age of the victim, do not change the degree of the felony, but they can change

the sentence imposed. Because the victim of the rapes charged in Counts 15 and 16

was under ten years of age, the trial court can impose a term of life without parole as

stated in R.C. 2907.02(B). Therefore, the trial court did not commit any error in

sentencing Louis to two terms of life without parole on the rape convictions for Counts

15 and 16.

       {¶72} The other grandchild Louis raped was older than ten but younger than

thirteen years of age. Louis contends that she could not be sentenced to life without

parole for the rape of this grandchild because the victim was not less than ten years old

at the time of the rapes and there were no “aggravating factors under the statute stated

which would have otherwise determined the specific applicable range of R.C. 2971.03.”

       {¶73} Louis was convicted under R.C. 2907.02(A)(1)(b) for the rape of a person

under age of thirteen (Counts 7 and 8) and is guilty of two first-degree felonies on those

counts. The sentences for these two convictions are governed by R.C. 2907.02(B) and

R.C. 2971.03. The former provides:


       * * * Except as otherwise provided in this division, * * * an offender under
       division (A)(1)(b) of this section shall be sentenced to a prison term or a
       term of life imprisonment pursuant to [R.C. 2971.03]. * * * If an offender
       under division (A)(1)(b) of this section previously has been convicted or
       pleaded guilty to violating division (A)(1)(b) of this section or to violating an
Scioto App. No. 15CA3693                                                                29


      existing or former law of this state, another state, or the United States that
      is substantially similar to division (A)(1)(b) of this section, if the offender
      during or immediately after the commission of the offense caused serious
      physical harm to the victim, or if the victim under division (A)(1)(b) of this
      section is less than ten years of age, in lieu of sentencing the offender to a
      prison term or term of life imprisonment pursuant to [R.C. 2971. 03], the
      court may impose upon the offender a term of life imprisonment without
      parole. (Emphasis added.) R.C. 2907.07(B)

      {¶74} Thus a defendant may only be sentenced to life without parole under R.C.

2907.02(B) if convicted of violating R.C. 2907.02(A)(1)(b) and one of the following

applies: (1) the defendant was previously convicted or pleaded guilty to raping a person

under the age of 13; (2) the defendant caused serious physical harm to the victim, who

was less than 13 years of age, during or immediately after the rape; or (3) the defendant

raped a victim who was less than ten years of age. If none of the above apply, the

defendant must be sentenced in accordance with R.C. 2971.03 to a prison term or a

term of life. Because none of these additional factors apply to the rapes in Counts 7 and

8, the sentence on those counts must comply with R.C. 2971.03, which provides for a

maximum sentence of life imprisonment. Unlike R.C. 2907.02(B), there is no provision

for a sentence of life imprisonment without parole.

      {¶75} R.C. 2971.03(B)(1) states:

      [I]f a person is convicted of or pleads guilty to a violation of [R.C.
      2907.02(A)(1)(b) ] * * * and if the court does not impose a sentence of life
      without parole when authorized pursuant to [R.C. 2907.02(B) ], the court
      shall impose upon the person an indefinite prison term consisting of one of
      the following:

      (a) Except as otherwise required in division (B)(1)(b) or (c) of this section,
      a minimum term of ten years and a maximum term of life imprisonment.

      (b) If the victim was less than ten years of age, a minimum term of fifteen
      years and a maximum of life imprisonment.
Scioto App. No. 15CA3693                                                                   30


       (c) If the offender purposely compels the victim to submit by force or threat
       of force, or if the offender previously has been convicted of or pleaded
       guilty to violating [R.C. 2907.02(A)(1)(b) ] or to violating an existing or
       former law of this state, another state, or the United States that is
       substantially similar to [R.C. 2907.02(A)(1)(b) ], or if the offender during or
       immediately after the commission of the offense caused serious physical
       harm to the victim, a minimum term of twenty-five years and a maximum
       of life imprisonment.

       {¶76} The maximum sentence a defendant may receive pursuant to R.C.

2971.03(B)(1) is always life imprisonment, but with the possibility of parole. See Setty at

¶ 117. Only the minimum sentence can vary depending upon (b) the age of the victim,

or other aggravating factors found in (c).

       {¶77} The indictment and the verdict forms for the rape counts involving this

victim contain a specification that the victim was less than thirteen years old at the time

of the offense, but do not specify that the victim was less than ten. The indictment and

the verdict forms do not specify that Louis had previously been convicted or pleaded

guilty to the rape of a minor under age 13, or that she caused serious physical harm to

the victim during or immediately after the rapes. The verdict forms finding Louis guilty of

raping the victim in Counts 7 and 8 were general verdict forms finding Louis “Guilty of

Count 7 [and 8] of the indictment, Rape, in violation of Ohio Revised Code Section

2907.02(A)(1)(b), an unclassified felony involving a child under thirteen years of age.”

Because there was no specific finding of force or threat of force, a prior conviction or

serious physical harm, the sentencing range in R.C. 2971.03(B)(1)(a) applies and is “a

minimum term of ten years and a maximum term of life imprisonment.” Although the

maximum term allowable was “life imprisonment,” the trial court imposed a sentence of

“life without parole” on Counts 7 and 8.
Scioto App. No. 15CA3693                                                                  31


       {¶78} The jury did find that Louis caused “serious physical harm” to this victim

and the other two grandchildren when it found Louis guilty of endangering children

(Counts 17, 18 and 19). Unfortunately here, however, the finding of serious physical

harm on the endangering children counts cannot be imputed to the rape counts. “It is

well established that each count of an indictment charges a complete offense; the

separate counts of an indictment are not interdependent but are, and necessarily must

be, each complete in itself.” State v. Setty, 12th Dist. Clermont Nos. CA2013–06–049,

CA2013–06–050, 2014-Ohio-2340, ¶ 120, quoting State v. Curran, 166 Ohio App. 3d
206, 2006–Ohio–773, ¶ 24 (2d Dist.), citing State v. Lovejoy, 79 Ohio St. 3d 440, 446

(1997). “A verdict responding to a designated count will be construed in the light of the

count designated, and no other.” Setty, quoting Browning v. State, 120 Ohio St. 62

(1929), paragraph four of the syllabus. The fact that the jury found Louis had caused

“serious physical harm” in the course of committing a second degree felony of

endangering children does not mean that the jury would have found that Louis caused

“serious physical harm” during or immediately after the commission of the rapes.

       {¶79} Because the jury did not specifically find Louis had a prior substantially

similar rape conviction or caused serious physical harm during or immediately after the

commission of the rapes, or the victim was less than ten, the trial court could not

sentence her to life without parole pursuant to R.C. 2907.02(B) on Counts 7 and 8. See

Alleyne v. U.S., __ U.S. __, 133 S. Ct. 2151, 186 L. Ed. 2d 314 (2013) (“Any fact that, by

law, increases the penalty for a crime is an “element” that must be submitted to the jury

and found beyond a reasonable doubt.”); Apprendi v. New Jersey, 530 U.S. 466, 120
S. Ct. 2348, 147 L. Ed. 2d 435 (2000) (“any fact that increases the penalty for a crime
Scioto App. No. 15CA3693                                                                    32


beyond the prescribed statutory maximum must be submitted to a jury, and proved

beyond a reasonable doubt”).

         {¶80} Although a sentence of “life imprisonment” was available on Counts 7 and

8, the sentence of “life without parole” on these two counts was contrary to law and

amounts to plain error. In its brief, the state concedes this error. This portion of Louis’s

third assignment of error has merit. We sustain Louis’s third assignment of error to the

extent the trial court erred in sentencing appellant to “life without parole” on Counts 7

and 8.

                                    VIII. Consecutive Sentences

                                       A. Standard of Review

         {¶81} Louis argues that consecutive sentences were not justified because the

type of extraordinary harm contemplated in R.C. 2929.14(C)(4)(b) did not exist. Louis

did not raise this issue during the proceedings below so she again forfeited all but plain

error. State v. Hunter, 131 Ohio St. 3d 67, 2011-Ohio-6524, 960 N.E.2d 955, ¶ 152.

                                         B. Legal Analysis

         {¶82} Under the tripartite procedure set forth in R.C. 2929.14(C)(4), prior to

imposing consecutive sentences the trial court had to find that: (1) consecutive

sentences are necessary to protect the public from future crime or to punish the

offender, (2) consecutive sentences are not disproportionate to the seriousness of the

offender's conduct and to the danger the offender poses to the public, and (3) as

applicable here, at least two of the multiple offenses were committed as part of one or

more courses of conduct, and the harm caused by two or more multiple offenses was so

great or unusual that no single prison term for any of the offenses committed adequately
Scioto App. No. 15CA3693                                                                  33


reflects the seriousness of the offender's conduct. See State v. Baker, 4th Dist. Athens

No. 13CA18, 2014-Ohio-1967, ¶ 36. The trial court “is required to make the findings

mandated by R.C. 2929.14(C)(4) at the sentencing hearing and incorporate its findings

into the sentencing entry, but it has no obligation to state reasons to support its

findings.” State v. Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-3177, 16 N.E.3d 659,

syllabus. The trial court here complied with R.C. 2929.14(C)(4) by making the requisite

findings at the sentencing hearing, and incorporating them in its sentencing entry.

       {¶83} And notwithstanding Louis's claims to the contrary, the record supports the

trial court's findings concerning the harm contemplated under R.C. 2929.14(C)(4)(b)

(“the harm caused by two or more of the multiple offenses so committed was so great or

unusual that no single prison term for any of the offenses committed as part of any of

the courses of conduct adequately reflects the seriousness of the offender's conduct”).

Louis is the young victims’ grandmother and a primary caregiver. Yet she brutally beat

and starved them and kept them continuously roped down and chained to their beds.

Punishment was in fact torture, with Louis forcing them to stand hands extended for

hours then beating or burning them when they fell or dropped. The record supports the

trial court's imposition of consecutive sentences.

       {¶84} Accordingly, there was no error at all, let alone plain error. We overrule

Louis's fifth assignment of error.

                      IX. Merger of Rape and Child Endangering Offenses

                                     A. Standard of Review

       {¶85} In her sixth assignment of error Louis contends that the child endangering

counts for two of the three grandchildren should merge into the rape counts for those
Scioto App. No. 15CA3693                                                                     34


two grandchildren under R.C. 2941.25(A) “because” the sexual abuse was the predicate

for the child endangering charges * * *.” Louis did not raise this issue during the

proceedings below so she again forfeited all but plain error.

       {¶86} The state responds that sexual abuse was not the predicate for the child

endangering charges. The child endangering offenses were based on physical beatings,

chaining to the beds for prolonged periods of time, and deprivation of food resulting in

malnutrition. Because there was separate conduct, animus, and import, the state argues

that the child endangering offenses do not merge into the rape offenses.

                                     B. Legal Analysis

       {¶87} The Double Jeopardy Clause of the Fifth Amendment to the United States

Constitution provides that no person shall “be subject for the same offence to be twice

put in jeopardy of life or limb,” and this protection applies to Ohio citizens through the

Fourteenth Amendment and is additionally guaranteed by Article I, Section 10 of the

Ohio Constitution. This constitutional protection prohibits multiple punishments in single

trial for the same offense. North Carolina v. Pearce, 395 U.S. 711, 717, 89 S. Ct. 2072,

23 L. Ed. 2d 656 (1969), overruled on other grounds; Alabama v. Smith, 490 U.S. 794,

109 S. Ct. 2201, 104 L. Ed. 2d 865 (1989).

       {¶88} The General Assembly enacted R.C. 2941.25 to specify when multiple

punishments can be imposed:

       (A) Where the same conduct by defendant can be construed to constitute two or
       more allied offenses of similar import, the indictment or information may contain
       counts for all such offenses, but the defendant may be convicted of only one.

       (B) Where the defendant's conduct constitutes two or more offenses of dissimilar
       import, or where his conduct results in two or more offenses of the same or
       similar kind committed separately or with a separate animus as to each, the
Scioto App. No. 15CA3693                                                                   35


       indictment or information may contain counts for all such offenses, and the
       defendant may be convicted of all of them.

       {¶89} Merger is a sentencing question, and the defendant bears the burden of

establishing his entitlement to the protection of R.C. 2941.25. State v. Washington, 137
Ohio St. 3d 427, 2013-Ohio-4982, 999 N.E.2d 661, ¶ 18.

       {¶90} Under current Ohio law courts can only impose multiple punishments in a

single trial for a defendant’s conduct under two situations: 1) where the charged crimes

are not allied offenses, i.e. it is not possible to commit multiple crimes with the same

action, State v. Johnson, 128 Ohio St. 3d 153, 2010-Ohio-6314, 942 N.E.2d 1061 and 2)

the crimes are allied offenses but the defendant’s actions have dissimilar import, i.e. the

crimes were committed separately, or with a separate animus, or the resulting harm for

each offense is separate and identifiable. State v. Ruff, 143 Ohio St. 3d 114, 2015-Ohio-

995, 34 N.E.3d 892, paragraph one of the syllabus.

                                 1. Allied Offenses – Step 1

       {¶91} Initially, we look to see if the charges Louis faced represent allied

offenses. To accomplish that we must look at the defendant’s conduct to determine if it

was possible to both commit one offense and commit the other by that conduct.

Johnson at ¶ 48. To do that we must also examine the crimes at issue. Id.

       {¶92} Rape, R.C. 2907.02(A)(1)(b) provides: “(A)(1) No person shall engage in

sexual conduct with another who is not he spouse of the offender * * * when any of the

following applies: * * * (b) the other person is less than thirteen years of age, whether or

not the offender knows the age of the other person.”

       {¶93} Endangering children, R.C. 2919.22(B)(3) provides: No person shall do

any of the following to a child under eighteen years of age or a mentally or physically
Scioto App. No. 15CA3693                                                                   36


handicapped child under twenty-one years of age: * * * (3) Administer corporal

punishment or other physical disciplinary measure, or physically restrain the child in a

cruel manner or for a prolonged period, which punishment, discipline, or restraint is

excessive under the circumstances and creates a substantial risk of serious physical

harm to the child.” “Black's Law Dictionary (6th Ed.1990) 339, has defined ‘corporal

punishment’ as ‘physical punishment * * * any kind of punishment of or inflicted on the

body.’ This definition would include extremities of the body such as the head, arms and

legs.” State v. Phillips, 5th Dist. Holmes No. 14-CA-003, 2014-Ohio-5322, ¶ 23, citing

State v. Rogers, 44 Ohio App. 2d 289, 290, 337 N.E.2d 791, 793 (1st Dist.1975).

       {¶94} Cases brought under R.C. 2919.22(B)(3), the corporal punishment

subdivision of the child endangerment statute, generally involve the physical striking of

the child’s body and extremities with belts, electrical cords, fists, and other objects.

However, corporal punishment is broadly defined as any punishment inflicted on the

body and therefore in extreme instances could include rape. For example, the record

shows that Sanchez threatened sodomy as a form of punishment for incorrect

homework. Because rape can be a punishment physically inflicted on the body, we

conclude it was possible for Louis to commit the offense of rape and the offense of

endangering children under R.C. 2919.22 (B)(3) with the same conduct and they are

allied offenses.

                           2. Offenses of Similar Import – Step 2

       {¶95} However, even though it is possible to commit all of these offenses with

the same conduct, and thus they are allied offenses, we conclude that Louis can be

separately punished for each one. Louis’s conduct of rape and her conduct of
Scioto App. No. 15CA3693                                                                  37


endangering children were of dissimilar import, e.g. they were committed with separate

conduct, separate animus and resulted in separate, identifiable harms.

       {¶96} First we note that Louis is arguing only for merger of the four rape counts

involving Jm.L. and Jn.L. with the two child endangering counts for each girl. She

concedes that because there are multiple victims and multiple time periods, the rape

charges do not merge with each other and the child endangering count of G.L. does not

merge with any other count.

       {¶97} The offenses of rape that Louis committed against her two grandchildren

and the two child endangering offenses committed against them were of dissimilar

import, committed separately and/or with separate animus. The crimes concerned

different conduct—child endangering involved physical beatings, burning with lighters,

chaining to beds, and food deprivation, while the rapes involved vaginal, anal, and oral

penetration. The offenses occurred at different and various times over weeks and

months. Louis’s animus for the rape offense was to aid and abet the rapes of her young

grandchildren, while her animus for the child endangering offenses was to inflict severe

pain, punishment, and malnourishment and to prevent her victims from escaping and

reporting it.

       {¶98} The trial court did not err in failing to merge these offenses because they

were not of similar import. In the absence of any error, there obviously cannot be plain

error. We overrule Louis's sixth assignment of error.

                                        X. CONCLUSION

       {¶99} The trial court did not violate Louis’s constitutional rights to confrontation

by admitting the grandchildren’s videotaped interview because the grandchildren
Scioto App. No. 15CA3693                                                                 38


testified at trial and were subject to cross examination. Louis’s convictions for rape and

child endangering were not against the manifest weight of the evidence. Louis’s

sentence for rape of a victim under the age of ten is not contrary to law. However, we

reverse the sentence on Counts 7 and 8 and remand the matter for resentencing. On

remand, the trial court is instructed to sentence appellant on those counts in accordance

with R.C. 2907.03(B)(1), where the maximum penalty authorized under the specific

facts of this case is life imprisonment. In all other respects we affirm the sentence

imposed by the trial court.


                                                  JUDGMENT AFFIRMED IN PART,
                                       REVERSED IN PART AND CAUSE REMANDED.
Scioto App. No. 15CA3693                                                                    39


                                    JUDGMENT ENTRY

       It is ordered that the JUDGMENT IS AFFIRMED IN PART AND REVERSED IN
PART and that the CAUSE IS REMANDED. Appellant and Appellee shall split the
costs.

       The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Scioto
County Court of Common Pleas to carry this judgment into execution.

        IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL HAS
BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS COURT, it is
temporarily continued for a period not to exceed sixty days upon the bail previously
posted. The purpose of a continued stay is to allow Appellant to file with the Supreme
Court of Ohio an application for a stay during the pendency of proceedings in that court.
If a stay is continued by this entry, it will terminate at the earlier of the expiration of the
sixty day period, or the failure of the Appellant to file a notice of appeal with the
Supreme Court of Ohio in the forty-five day appeal period pursuant to Rule II, Sec. 2 of
the Rules of Practice of the Supreme Court of Ohio. Additionally, if the Supreme Court
of Ohio dismisses the appeal prior to expiration of sixty days, the stay will terminate as
of the date of such dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure. Exceptions.

McFarland, J. & Hoover, J.: Concur in Judgment and Opinion.


                                            For the Court


                                            BY: ________________________
                                                William H. Harsha, Judge




                                  NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.